DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 21-40 are presented for examination. Claims 1-20 are canceled.

Claim Objections
3.	The objection to claims 21, 28, and 35 is withdrawn in light of amendments/remarks.

Double Patenting
4.	The nonstatutory double patenting rejection of claims 21 and 35 is withdrawn since the terminal disclaimer has been filed and has been approved.

Response to Arguments
5.	Applicant’s argument filed on 09/06/2022 with respect claims 21-40 have been fully considered but they are not persuasive.
For claim Rejections - 35 USC § 112:
The applicant submits that paragraph [0030] of the applicant’s specification clearly describes the meaning of “detect[ing] symbols from a signal received over the communication channel”, as recited in claims 21, 28, and 35.
Examiner respectfully disagrees and asserts the feature of “detect[ing] symbols from a signal received over the communication channel,” is ambiguous because unclear in the claims what is the detect[ing] feature is refer or related to? Paragraph [0030] is reproduced below.
[0030] The signal 114 is representative of symbols to be transmitted from the transmitter end 101 to the receiver end 103, the symbols having been generated according to a particular modulation format defined by the modulation process 112 performed at the transmitter end 101, and where each symbol represents a plurality of bits. The symbols, and estimates of the bits they represent, may be recoverable from the corresponding demodulation process 116 performed at the receiver end 103, where the demodulation 116 is the inverse of the modulation 112. A bit estimate may comprise a binary value, or may comprise a confidence value, such as log-likelihood ratio. A log-likelihood ratio (LLR) is defined as the logarithm of the ratio of the probability of a bit being equal to zero to the probability of that bit being equal to one.

As been describe above, Paragraph [0030] is silent for defining what the meaning of detect[ing], the paragraph [003] merely states “the symbols, and estimates of the bits they represent, may be recoverable from the corresponding demodulation process 116 performed at the receiver end 103,” and the feature “may be recoverable” is unclear and also nothing in the paragraph any feature defines or describes what the detect[ing] refer to? “Emphasis added.” 
For claim Rejections - 35 USC § 103:
The applicant contends that the office action fails to teach or suggest the limitation of " using the contrast decoding and the first error-free bits to generate estimates of a second class of the second bits," as recited in claims 21, 28, and 35.
Examiner respectfully disagrees and asserts the reference of Batshon et al. (U.S. PN: 2015/0071312)  in paragraph [0061] and Fig. 8 teaches the limitation such feature. For example, The de-mapper output of the de-mapper 304a is coupled to the de-interleaver 802 which reverses the bit-interleaving performed by the associated interleaver 704 in the transmitter 700 and provides n-3 associated de-interleaved outputs to the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1. The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806. The multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700. See paragraph [0061]. Also see Fig. 8 of Batshon is printed below for your convenience.

    PNG
    media_image1.png
    528
    679
    media_image1.png
    Greyscale

Also, applicant contends that the cited references fail to teaches or suggest “wherein the estimates of the second class have a second BER that is less than the first BER,” and it is wholly unclear how one would modify the communication system of Batshon with the teachings of Bialkowski to arrive at the claimed subject matter. See applicant’s remark page 13.
Examiner respectfully disagrees and asserts the reference of Blalkowaski et al. (U.S. PN: 2011/0004802) teaches the limitation above in paragraph [0018], Fig. 1 and the feature of claim 6. For example, each optical channel output from demultiplexer 102 is supplied to a corresponding one of a plurality of receiver blocks 130-1 to 130-N, of which receiver block 130-1 is shown in greater detail. It is understood that remaining receiver blocks 130-2 to 130-N have the same or similar structure as receiver block 130-1. 
It’s clear would modify the communication system of Batshon with the teachings of Bialkowski to arrive at the claimed subject matter since the optical channel output from demultiplexer 102 is supplied in parallel to a corresponding one of a plurality of receiver blocks 130-1 to 130-N. The feature of “supplying a second series of bits having a second bit error rate, which is less than the first bit error rate; and decoding the second series of bits in accordance with a forward error correction code” that recited in claim 6 corresponding to receiver block 130-1only, and there are plurality of receiver blocks 130-2 to 130-N in parallel as shown in Fig. 1. “Emphasis added.” For the applicant’s convenience, see Fig. 1 of Bialkowski is reproduced below.

    PNG
    media_image2.png
    504
    690
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 21, the claim recites "--- detecting symbols from a signal received over the communication channel --." The phrase of “detecting symbols” (emphasis added), it is unclear in the claim what is the detecting feature related to? For example, detecting symbol errors? Or what is the detecting refer to? thus rendering the claim ambiguous. 
Other independent claims  28 and 35 recite similar limitations of claim 1. Therefore, are rejected for the same reason of claim 1.
Dependent claims 22-27, 29-34, and 36-40 depend from the base claims 21, 28, and 35 respectively and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 21-26, 28-33, and 3-40 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Batshon et al. (U.S. PN: 2015/0071312) "herein after as Batshon" in view of Blalkowaski et al. (U.S. PN: 2011/0004802) "herein after as Blalkowaski."

As per claim 21:
Batshon substantially teaches or discloses a method of decoding information bits received at a receiver device over a communication channel, the method comprising (see paragraph [0023], herein the transmission system serves to transmit a plurality of optical channels over an optical information path 102 from a transmitting terminal 104 to one or more remotely located receiving terminals 106): detecting symbols from a signal received over the communication channel (see paragraph ]00032], herein the detector 302 may include a known coherent receiver, e.g. a polarization diversity coherent receiver, configured to receive the signal on the optical carrier wavelength .lamda..sub.N and convert the optical signal into one or more associated electrical outputs (e.g. an output associated with each polarization in a polarization multiplexed modulation format) representative of the QAM symbols modulated on the optical carrier wavelength .lamda..sub.N by the modulator 206 (FIG. 2)); decoding estimates of first bits from the symbols (see paragraph [0021], herein symbols associated with each block of n bits may be decoded by selecting the symbols having correct parity and the minimum Euclidean distance to the detected symbols); applying contrast decoding to the estimates of the first bits to generate estimates of a first class of second bits (see paragraph [0061], herein the de-interleaver 802 which reverses the bit-interleaving performed by the associated interleaver 704 in the transmitter 700 and provides n-3 associated de-interleaved outputs to the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1), wherein the estimates of the first class of the second bits have a first bit error ratio (BER) (see Fig. 9); applying a first forward error correction (FEC) decoding operation to the estimates of the first class of the second bits to generate first error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806); and using the contrast decoding and the first error-free bits to generate estimates of a second class of the second bits (see paragraph [0061], herein the n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806. The multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 70, and Fig. 8).
Batshon does not explicitly teach wherein the estimates of the second class of the second bits have a second BER that is less than the first BER.
However, Blalkowaski in same field of endeavor teaches wherein the estimates of the second class of the second bits have a second BER that is less than the first BER (see claim 6, herein wherein the series of bits is a first series of bits, and the bit error rate is a first bit error rate, the method further including: after the parameter has been adjusted, supplying a second series of bits having a second bit error rate, which is less than the first bit error rate, and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Batshon with the teachings of Blalkowaski by estimating of the second class of the second bits have a second BER that is less than the first BER.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating of the second class of the second bits have a second BER that is less than the first BER would have improved or reduced the BER to a level (see the abstract of Blalkowaski ).

As per claim 22:
Batshon teaches that applying a second FEC decoding operation to the estimates of the second class to generate second error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806. The multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

As per claim 23:
Batshon teaches that wherein the first FEC decoding operation and the second FEC decoding operation are each associated with a distinct information rate (see paragraph [0056], herein Numerous FEC codes are known, each with different properties related to how the codes are generated and consequently how they perform).

As per claim 24:
Batshon teaches that wherein the estimates of the first bits comprise multi-bit confidence values (see paragraph 0035], De-mapping may be performed, for example using a maximum a posteriori (MAP) detector, and may be performed iteratively in response to a priori log likelihood ratio (LLR) feedback from the output of the receiver).

As per claim 25:
Batshon teaches that wherein the multi-bit confidence values comprise log-likelihood ratios (see paragraph 0062], herein the data output of the multiplexer 806 is fed back to the de-mapper 304a through the interleaver 808 to provide a priori LLR information used by the de-mapper 304a in decoding the input thereto).

As per claim 26:
Batshon teaches that wherein the contrast decoding comprises applying a combining operation to at least two of the estimates of the first bits (see paragraph [0061], herein the multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

As per claim 28:
Batshon substantially teaches or discloses an electronic device operable to decode information bits received over a communication channel, the electronic device comprising circuitry configured (see paragraph [0023], herein the transmission system serves to transmit a plurality of optical channels over an optical information path 102 from a transmitting terminal 104 to one or more remotely located receiving terminals 106): to detect symbols from a signal received over the communication channel channel (see paragraph ]00032], herein the detector 302 may include a known coherent receiver, e.g. a polarization diversity coherent receiver, configured to receive the signal on the optical carrier wavelength .lamda..sub.N and convert the optical signal into one or more associated electrical outputs (e.g. an output associated with each polarization in a polarization multiplexed modulation format) representative of the QAM symbols modulated on the optical carrier wavelength .lamda..sub.N by the modulator 206 (FIG. 2)); to decode estimates of first bits from the symbols (see paragraph [0021], herein symbols associated with each block of n bits may be decoded by selecting the symbols having correct parity and the minimum Euclidean distance to the detected symbols); to apply contrast decoding to the estimates of the first bits to generate estimates of a first class of second bits (see paragraph [0061], herein the de-interleaver 802 which reverses the bit-interleaving performed by the associated interleaver 704 in the transmitter 700 and provides n-3 associated de-interleaved outputs to the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1), wherein the estimates of the first class of the second bits have a first bit error ratio (BER) (see Fig. 9); to apply a first forward error correction (FEC) decoding operation to the estimates of the first class of the second bits to generate first error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806); and to use the contrast decoding and the first error-free bits to generate estimates of a second class of the second bits of the second bits (see paragraph [0061], herein the n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806. The multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 70, and Fig. 8).
Batshon does not explicitly teach wherein the estimates of the second class of the second bits have a second BER that is less than the first BER.
However, Blalkowaski in same field of endeavor teaches wherein the estimates of the second class of the second bits have a second BER that is less than the first BER (see claim 6, herein wherein the series of bits is a first series of bits, and the bit error rate is a first bit error rate, the method further including: after the parameter has been adjusted, supplying a second series of bits having a second bit error rate, which is less than the first bit error rate, and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Batshon with the teachings of Blalkowaski by estimating of the second class of the second bits have a second BER that is less than the first BER.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating of the second class of the second bits have a second BER that is less than the first BER would have improved or reduced the BER to a level (see the abstract of Blalkowaski ).

As per claim 29:
Batshon teaches that wherein the circuitry is further configured: to apply a second FEC decoding operation to the estimates of the second class of the second bits to generate second error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806. The multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

As per claim 30:
Batshon teaches that wherein the first FEC decoding operation and the second FEC decoding operation are each associated with a distinct information rate (see paragraph [0056], herein Numerous FEC codes are known, each with different properties related to how the codes are generated and consequently how they perform).

As per claim 31:
Batshon teaches that wherein the estimates of the first bits comprise multi-bit confidence values (see paragraph 0035], De-mapping may be performed, for example using a maximum a posteriori (MAP) detector, and may be performed iteratively in response to a priori log likelihood ratio (LLR) feedback from the output of the receiver).

As per claim 32:
Batshon teaches that wherein the multi-bit confidence values comprise log-likelihood ratios (see paragraph 0062], The data output of the multiplexer 806 is fed back to the de-mapper 304a through the interleaver 808 to provide a priori LLR information used by the de-mapper 304a in decoding the input thereto).

As per claim 33:
Batshon teaches that wherein the contrast decoding comprises applying a combining operation to at least two of the estimates of the first bits (see paragraph [0061], herein the multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

As per claim 35:
Batshon substantially teaches or discloses a non-transitory computer-readable medium storing instructions which, when executed by a processor of an electronic device, cause the electronic device: to detect symbols from a signal received over the communication channel (see paragraph [0023], herein the transmission system serves to transmit a plurality of optical channels over an optical information path 102 from a transmitting terminal 104 to one or more remotely located receiving terminals 106, and Fig. 8); to decode estimates of first bits from the symbols channel (see paragraph ]00032], herein the detector 302 may include a known coherent receiver, e.g. a polarization diversity coherent receiver, configured to receive the signal on the optical carrier wavelength .lamda..sub.N and convert the optical signal into one or more associated electrical outputs (e.g. an output associated with each polarization in a polarization multiplexed modulation format) representative of the QAM symbols modulated on the optical carrier wavelength .lamda..sub.N by the modulator 206 (FIG. 2)); to apply contrast decoding to the estimates of the first bits to generate estimates of a first class of second bits (see paragraph [0061], herein the de-interleaver 802 which reverses the bit-interleaving performed by the associated interleaver 704 in the transmitter 700 and provides n-3 associated de-interleaved outputs to the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1), wherein the estimates of the first class of the second bits have a first bit error ratio (BER) (see Fig. 9); to apply a first forward error correction (FEC) decoding operation to the estimates of the first class of the second bits to generate first error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806); and to use the contrast decoding and the first error-free bits to generate estimates of a second class of the second bits of the second bits (see paragraph [0061], herein the n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806. The multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 70, and Fig. 8).

Batshon does not explicitly teach wherein the estimates of the second class of the second bits have a second BER that is less than the first BER.
However, Blalkowaski in same field of endeavor teaches wherein the estimates of the second class of the second bits have a second BER that is less than the first BER (see claim 6, herein wherein the series of bits is a first series of bits, and the bit error rate is a first bit error rate, the method further including: after the parameter has been adjusted, supplying a second series of bits having a second bit error rate, which is less than the first bit error rate, and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Batshon with the teachings of Blalkowaski by estimating of the second class of the second bits have a second BER that is less than the first BER.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating of the second class of the second bits have a second BER that is less than the first BER would have improved or reduced the BER to a level (see the abstract of Blalkowaski ).

As per claim 36:
Batshon teaches that wherein the instructions, when executed by the processor, cause the electronic device: to apply a second FEC decoding operation to the estimates of the second class of the second bits to generate second error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806. The multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

As per claim 37:
Batshon teaches that wherein the first FEC decoding operation and the second FEC decoding operation are each associated with a distinct information rate (see paragraph [0056], herein Numerous FEC codes are known, each with different properties related to how the codes are generated and consequently how they perform).

As per claim 38:
Batshon teaches that wherein the estimates of the first bits comprise multi-bit confidence values (see paragraph 0035], De-mapping may be performed, for example using a maximum a posteriori (MAP) detector, and may be performed iteratively in response to a priori log likelihood ratio (LLR) feedback from the output of the receiver).

As per claim 39:
Batshon teaches that wherein the multi-bit confidence values comprise log-likelihood ratios (see paragraph 0062], The data output of the multiplexer 806 is fed back to the de-mapper 304a through the interleaver 808 to provide a priori LLR information used by the de-mapper 304a in decoding the input thereto).

As per claim 40:
Batshon teaches that wherein the contrast decoding comprises applying a combining operation to at least two of the estimates of the first bits (see paragraph [0061], herein the multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

8.	Claims 27 and 34 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Batshon in view of Blalkowaski in further view of Beerel et al. (U.S. PN: 2002/0021770) "herein after as Beerel."

As per claims 27 and 34
Batshon- Blalkowaskias combined does not explicitly teach wherein the combining operation comprises a calculation of an approximation to a sum-product operation.
However, Beerel in same field of endeavor teaches wherein the combining operation comprises a calculation of an approximation to a sum-product operation. (see paragraph [0049], herein The mapping is defined by the combining and marginalization operators used. It is now well-understood that one need only consider one specific reasonable choice for marginalization and combining operators and the results easily translate to other operators of interest. Thus, the focus is on the min-sum marginalization-combining operation with the results translated to max-product, sum-product, min*-sum, and max*-sum in a standard fashion).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Batshon with the teachings of Blalkowaski by combining operation comprises a calculation of an approximation to a sum-product operation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the combining operation comprises a calculation of an approximation to a sum-product operation would have improved energy efficiency (see paragraph [0002] of Beerel).

Conclusion
9.	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112